Citation Nr: 0505842	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  98-07 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied, in pertinent part, 
the veteran's claim of entitlement to service connection for 
residuals of a left ankle injury (which it characterized as a 
left ankle injury).  The veteran has perfected a timely 
appeal.  The veteran also testified at a hearing held at the 
RO before the undersigned in December 2000.  

The Board remanded this claim for additional development in 
March 2001, and April 2004 and it now has been returned to 
the Board.



FINDINGS OF FACT

1.  The veteran was a current left ankle disability.

3.  Medical professionals have attributed the current left 
ankle disability to injury in service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for residuals of a left ankle injury have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

Factual Background

A review of the veteran's service medical records indicates 
that he reported no history of bone or joint deformity at his 
enlistment physical examination in July 1965.  Clinical 
evaluation revealed that his lower extremities were normal 
and he was found qualified for enlistment in to active 
service.

There are no records of any in-service treatment for a left 
ankle injury.  The veteran was seen in May 1966, for 
evaluation of a possible fracture of the right ankle.  An X-
ray examination showed no fracture, but was interpreted as 
being consistent with a sprain.  The veteran was given a cast 
for 10 days.  In November 1967, during hospitalization for 
treatment for malaria, he was noted to also have a puncture 
wound of the left foot.  This was sustained when he stepped 
on a nail.

The veteran reported no history of bone or joint deformity at 
his discharge physical examination in September 1968.  
Clinical evaluation revealed that his lower extremities were 
normal and he was found qualified for separation from 
service.

The veteran underwent an examination, apparently in 
connection with a worker's compensation claim, in September 
1985.  The examiner noted unspecified left lower extremity 
problems.

When he filed his claim of entitlement to service connection 
for residuals of a left ankle injury in April 1997, the 
veteran stated that he had been treated during service as a 
paratrooper for a left ankle injury.  

On VA joints examination in June 1997, the veteran stated 
that his left ankle mostly did not bother him, although he 
experienced some mild joint line tenderness.  He stated that 
he sustained a left ankle fracture secondary to a parachute 
jump in 1966.  Physical examination revealed no left ankle 
instability.  Dorsiflexion was to 10 degrees.  Plantar 
flexion was to 20 degrees.  X-rays showed minimal early 
degenerative changes at the talotibial joint with no evidence 
of fracture or major post-traumatic deformity.  The diagnosis 
was status-post ankle injury with residual mild post-
traumatic arthritis.

The veteran testified at his December 2000 hearing that, 
after injuring his left ankle, he was put in a cast.  He 
continued to have problems with his left ankle throughout 
active service.  He had not received any treatment for his 
left ankle after getting a cast.  He stated that he had not 
received a discharge physical examination and was in constant 
left ankle pain.  

On VA joint examination in December 2002, the veteran 
complained of episodic left ankle pain that had been static 
for the previous 10 years without any significant worsening 
or improvement.  He reported twisting his left ankle after a 
parachute jump during service in 1966.  He experienced 
immediate pain at that time, but was able to ambulate on his 
left ankle until he got back to his barracks and discovered 
that it was swollen severely.  He was placed in "a jelly 
cast" and continued making parachute jumps while wearing 
this cast.  He returned to full duty after wearing the cast 
for 6 weeks.  

Physical examination of the left ankle revealed no effusion.  
The left ankle range of motion was to 5 degrees of 
dorsiflexion, 30 degrees of plantar flexion, 20 degrees of 
eversion, and 25 degrees of inversion (which the examiner 
noted was just slightly diminished).  The left ankle was 
completely non-tender to palpation.  The anterior drawer test 
was negative.  X-rays showed minimal degenerative changes 
with no calcification of soft tissue or other bony 
abnormalities.  The radiologist's impression was no 
significant abnormality in the left ankle.  The diagnoses 
included early post-traumatic arthritis of the left ankle 
with minimal residual pain symptoms and no functional 
deficits.

At the veteran's most recent VA joint examination in June 
2004, he complained of what the examiner described as a low 
level of left ankle pain.  He denied any "significant" 
weakness, fatigability, or incoordination in the left ankle.  
The VA examiner stated that he had reviewed the veteran's 
claims file, and found that the veteran had had a left ankle 
fracture in service.

Physical examination of the left ankle revealed no 
abnormalities, no tenderness to palpation, and no swelling.  
The left ankle range of motion was to 20 degrees of 
dorsiflexion, 30 degrees of plantar flexion, and 20 degrees 
each of inversion and eversion.  There was no left ankle 
instability.  X-rays were reportedly taken, and interpreted 
as showing no "significant" abnormalities.  There also was 
no evidence of weakness, fatigability, or incoordination.  

Because there was no "significant" level of arthritis on X-
rays of the veteran's left ankle, the VA examiner stated that 
it was difficult to comment on whether the veteran's claimed 
residuals of a left ankle injury were related to service.  
The examiner concluded that the veteran had no functional 
limitations of any kind and a completely normal examination.  
He also noted that there really was no objective evidence 
that the veteran's left ankle bothered him at all.  The 
impression was an old fracture of the left ankle which was 
healed and had resulted in no "significant" deficits or 
sequelae.


Analysis

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2004).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2004).  
See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

As just discussed, the veteran's service medical records show 
a history of injury to the right ankle, and left foot.  The 
veteran is competent to report incurring a left ankle injury 
during service.  His testimony is essentially to the effect 
that the reported treatment for a right ankle injury was 
actually for an injury to the left ankle.

VA examiners have apparently found the veteran's reports of 
left ankle injury to be consistent with the examinations 
findings, inasmuch as they have diagnosed residuals of the 
left ankle injury.  The Board finds that the evidence is in 
at least equipoise on the question of whether the veteran 
incurred a left ankle injury during service.

Although the most recent examiner essentially stated that the 
veteran did not have a current left ankle disability, this 
conclusion was inconsistent with the report that the veteran 
was experiencing pain in that joint.  The examiner also 
reported that the veteran had only 30 degrees of plantar 
flexion, whereas normal plantar flexion is to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2004).  

The examiner reported that X-rays showed no "significant" 
abnormality, and that the veteran had no "significant" 
arthritis.  It is not clear whether the examiner meant that 
there was no abnormality and no arthritis, or that there was 
abnormality or arthritis, that was not considered 
"significant."  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004), recognize any X-ray evidence of 
arthritis combined with limitation of motion as disabling.  
Previous examiners clearly found arthritis on X-ray 
examinations, and that there was current disability, although 
the arthritis and disability were described as minimal.

Given this record, the Board finds that the evidence is in 
favor of a conclusion that the veteran has current left ankle 
disability.  As just noted, the examiners have described 
whatever current left ankle disability the veteran currently 
has, as post-traumatic, or residuals of an injury.  Since the 
examiners have generally reported no left ankle injury 
outside of service, the evidence is also in favor of a 
conclusion that the current left ankle disability is the 
result of injury or injuries in service.

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection for residuals of a left 
ankle injury is warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for residuals of a left 
ankle injury is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


